IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-10860
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ORESTE GONZALO PEREZ-PUJOL,
also known as Oreste Gonzalo Perez,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:00-CR-259-1-M
                      --------------------
                          June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Oreste

Gonzalo Perez-Pujol has requested leave to withdraw as counsel

and has filed a brief as required by Anders v. California, 386
U.S. 738 (1967).   Our independent review of the brief and record

discloses no nonfrivolous issue.   Accordingly, the motion for

leave to withdraw is GRANTED, counsel is excused from further




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No.
                              -2-

responsibilities herein, and the APPEAL IS DISMISSED.   5TH CIR.

R. 42.2.